Citation Nr: 1645301	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  11-18 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder (other than PTSD), to include explosive disorder, adjustment disorder, and major depressive disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a heart condition.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a videoconference hearing in July 2016.  A transcript of the hearing is associated with the claims file.  At the time of the hearing it was clarified that the California Department of Veterans Affairs was the current representative and they have submitted a new VA Form 21-22 reflecting their appointment.
 
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The records reflect that the Veteran served and retired as a police officer in 1997 and started working at the Department of Corrections.  Presumably, he received regular physical examinations during such employment, which may have relevant medical records.  A December 2008 VA treatment record also noted that he was on medical disability from his work as a police officer.  These records should be sought on remand.

With regard to the acquired psychiatric disorder, to include explosive disorder, adjustment disorder, and major depressive disorder, a September 2010 VA examination reflects a diagnosis of major depression.  However, the examiner focused on PTSD and did not provide an opinion on whether his psychiatric disabilities (other than PTSD), namely, adjustment disorder with depression and anxiety, major depressive disorder, and explosive disorder were related to service.  On remand, the Veteran should be afforded a VA examination in which the examiner provides an opinion as to the currently diagnosed psychiatric disability(ies).

Finally, the AOJ must attempt to obtain updated and complete treatment records for all disabilities at issue on remand.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for the above disabilities and to provide authorizations for VA to secure records of any such private treatment, to specifically include records of examination during his employment as a police officer.  Secure for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  Thereafter, schedule the Veteran for a VA mental examination.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  A detailed history of the Veteran's pre-service, in-service, and post-service should be taken.  All necessary tests and studies should be conducted.

(a) Indicate the Veteran's psychiatric disabilities diagnosed currently or during the period of the appeal.

(b) The examiner is requested to consider the reported history of the Veteran's symptoms, review the record, and provide an opinion as to whether the Veteran's currently diagnosed psychiatric disabilities (other than PTSD), to include adjustment disorder with depression and anxiety, major depressive disorder, and explosive disorder are at least as likely as not (50 percent or greater probability) etiologically related to his period of active military service.

Any opinion should be reconciled with all evidence of record, to include the service treatment records and the Veteran's statements.

A complete rationale for all opinions expressed must be provided.

3.  The AOJ should then review the record and readjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).







